Citation Nr: 1706300	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for hepatitis C.

2.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for lumbar spine disability. 

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

5.  Entitlement to service connection for hepatitis C. 

6.  Entitlement to service connection for liver disease. 

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 

8.  Entitlement to service connection for hypertension. 
9.  Entitlement to service connection for kidney disease.

10.  Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1974.

These matters come before the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A hearing on appeal was held at the RO in July 2011.  A transcript is on file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issues of entitlement to service connection for hepatitis C, GERD, liver disease, kidney disease, an acquired psychiatric disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied service connection claims for hepatitis C and PTSD. The Veteran did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of that decision.

2.  Since the October 2004 rating decision, additional evidence has been received which relates to unestablished facts necessary to substantiate the previously denied claims of service connection for hepatitis C and PTSD.

3.  A low back injury was not manifest in service; arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision which denied service connection for hepatitis C and PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to warrant reopening the previously denied claims of service connection for hepatitis C and PTSD. 38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (a).

3.  A low back disability was not incurred in or aggravated during service and arthritis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein. There is no issue as to providing an appropriate application or the completeness of the application. By correspondence dated in June 2010, VA advised the Veteran of the information and evidence needed to substantiate the claims. The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist. The claims folder contains service treatment records, VA medical records, Social Security Administration records, and private medical records. No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

The Veteran was also afforded a VA examination in October 2010, which the Board finds to be adequate as it is based on an examination of the Veteran, a review of the record, and an opinion supported by a rationale.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159 (c).

New and material claims

The RO denied the Veteran's claims of service connection for hepatitis C and PTSD in an October 2004 rating decision, finding that the Veteran did not have diagnoses of hepatitis C and PTSD as a result of service. The Veteran was provided notice of this decision and his appellate rights but did not perfect an appeal of the decision or submit new and material evidence within one year of the decision. Therefore, the decision is final. See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

The evidence received since the October 2004 rating decision includes evidence that is both new and material to the claim. See 38 C.F.R. § 3.156 (2016). Specifically, the Veteran submitted a January 2010 statement in which, L.S., D.O. opined that his hepatitis C and PTSD were both incurred as a result of service.  This new evidence addresses the reason for the previous denials; that is, a nexus to service. The credibility of this evidence is presumed for purposes of reopening the claims. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). Accordingly, the claims are reopened and will be considered on the merits.

Service connection lumbar spine claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to determine the cause of a back disability as this requires specialized medical training and testing to understand the complexities of the musculoskeletal system. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (a). 

The Veteran contends that his low back pain began during service while lifting a patient from a wheelchair to the table, in the course of his duties as an x-ray technician.  

Service treatment records are silent for any complaints of or treatment for back problems, including radiculopathy. The separation examination showed a normal clinical evaluation of his spine. Moreover, in his contemporaneous medical questionnaire, the Veteran did not report any problems with his back. 

Post service treatment records show that the Veteran sustained a work-related injury to his lumbar spine in July 2004.  An August 2006 medical history showed the Veteran was last employed in July 2004, when he hurt his back.  

In a December 2009 medical questionnaire, the Veteran's physician, L.S., D.O., opined that it was more likely than not that the Veteran's lumbosacral disc herniation was the result of lifting patients and shifting medical equipment in the performance of his duties.  

In a February 2010 treatment record, Dr. S. indicated that she "answered 'yes' regarding whether or not it is possible that [the Veteran's] medical issues could be related to the performance of his duties." 

The Veteran was afforded a VA examination in October 2010.  Regarding his back, the examiner noted diagnoses of lumbosacral disc herniation with bilateral radiculopathies of the lower extremities with a date of onset of 1990.  The Veteran reported that during service he noticed herniation due to pain in his lower back but he was never diagnosed until 2004.  The Veteran also stated that he played sports in high school and fell on his back a lot and that might have contributed to his back pain as well.  The examiner opined that the Veteran's lumbosacral disc herniation was not caused by or a result of service.  In support of this opinion, the examiner noted that there was no documentation in service of lumbar pathology and that the records show that he reported a back injury in 2004, for which he had a workman's compensation claim pending.  

In July 2011, the Veteran testified before a Decision Review Officer.  He stated that he is receiving treatment for a back disorder.   

The weight of the evidence is against finding an in-service incurrence capable of causing the current low back disabilities and associated radiculopathy. There are no records of in-service back pain or post-service back pain until his 2004 injury.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The determination of credibility is the province of the Board. It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board finds the opinion of the October 2010 VA examiner more probative than the opinion of Dr. S.  Specifically, Dr. S. did not provide a rationale for her opinion and did not acknowledge the lack of treatment records or the post-service injury.  Conversely, the VA examiner provided a rationale based on and supported by the evidence of record.  Based on the examiner's opinion and the treatment records, the evidence supports a finding that a post-service injury to the back caused the current disabilities and the evidence does not satisfy the criteria for service connection for a low back disability or associated radiculopathy. See 38 C.F.R. §§ 3.102, 3.303 (2016). 

The lumbar spine disorder, also known as arthritis, is considered a chronic disease for VA purposes. See 38 C.F.R. § 3.309. However, here, there is no evidence of a diagnosis within a year of service and the lay statements show an interruption in symptoms, not continuity. As such, the section 3.307 presumption and continuity of symptomatology are not applicable to the Veteran's case. See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309 (2016).


ORDER

As new and material evidence sufficient to reopen a claim of service connection for hepatitis C has been received, the petition to reopen is granted.

As new and material evidence sufficient to reopen a claim of service connection for PTSD has been received, the petition to reopen is granted.

Service connection for a lumbar spine disability is denied. 


REMAND

Remand is necessary for additional development as to the remaining issues.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Additionally, a probative medical opinion should be based on an accurate factual premise. Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Veteran's statements must also be considered in the formulation of opinions that are adequate for rating purposes.

With regard to the Veteran's claim of service connection for GERD, his service treatment records show complaints of indigestion and stomach pain and his July 1974 separation examination showed "frequent indigestion and stomach trouble."  The Veteran presently has a diagnosis of GERD.  In the Veteran's October 2010 VA examination, the examiner opined that "there is no documentation in his service medical records of treatment for of gastroesophageal reflux disease" and therefore it is not caused by or a result of in service treatment.  The Board finds this opinion to be inadequate for rating purposes as it does not address the Veteran's in-service symptoms or his lay statements regarding continuity nor does it provide a rationale.  Therefore, an addendum opinion is necessary prior to adjudication. 

Regarding his hepatitis C and liver disease, the examiner noted an onset in 1990.  The Veteran reported he was told he had hepatitis C at a substance abuse treatment center after service.  He stated that during service, he had unprotected sexual activity and contracted gonorrhea.  He was given antibiotics and experienced no further problems.  

In July 2011, the Veteran testified before a Decision Review Officer.  He stated that during service, he was routinely exposed to bodily fluids from open wounds on trauma patients and from administering intervenous pyelograms.  In conjunction with his testimony, the Veteran submitted medical literature regarding hepatitis C.  The literature indicated that hepatitis C was primarily transmitted through blood and that healthcare personnel are at risk for occupational exposure.  

The Board finds that an addendum VA opinion is necessary.  Although the October 2010 VA examiner opined that the Veteran was not treated for hepatitis C in service, the medical literature indicated that a person may not experience clinical symptoms and not know that they are infected for many years after infection.  Additionally, the VA examiner acknowledged that the Veteran was treated for polysubstance abuse, including cocaine, cannabis, opiates, and alcohol, but did not identify the relevance of his substance abuse to his disorders or their etiology.  The Board finds this opinion to be unsupported by an adequate rationale and therefore, remand is necessary for an addendum opinion.  

With regard to the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, the Veteran submitted a June 2016 statement in which he alleged that he was the victim of a personal assault.  The Veteran underwent a VA examination in October 2010, in which the details of this alleged assault were not considered.  Given the new information, an addendum VA examination is necessary for comprehensive consideration of the Veteran's claim.   

With regard to the Veteran's claim of service connection for hypertension, the Board finds that an addendum opinion is necessary.  In a December 2009 medical questionnaire, the Veteran's physician, L.S., D.O., opined that it was more likely than not that the Veteran's hypertension is the result of the anxiety, excessive worry, and chronic conditions he suffered from during and after service and that his chronic kidney disease is related to his hypertension and his liver disease is related to his hypertension, chronic hepatitis C, and the amalgamation of his diagnosed conditions.  The October 2010 VA examiner did not address whether the Veteran's hypertension could be secondary to his psychiatric symptoms.  The Board finds that this issue is inextricably intertwined with the adjudication of his claim for service connection for an acquired psychiatric disorder and remand is necessary pending adjudication of the claims.  

As the VA examiner found the Veteran's kidney disease to be secondary to his hypertension, the Board finds that this issue is also inextricably intertwined and is also remanded pending additional development and adjudication of the psychiatric and hypertension claims.  

Finally, the Veteran's claim for TDIU is inextricably intertwined with his pending service connection claims.  Therefore, remand is necessary pending development and adjudication of those claims.

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) should obtain copies of all pertinent, outstanding treatment records. All attempts to obtain records should be documented in the claims folder.

2. The Veteran should be afforded an additional review by appropriate VA examiners of his medical records, to include an additional examination if indicated, to determine the current nature and etiology of his disorders. Any studies, tests, and evaluations deemed necessary by the examiner should be performed if pertinent records are not on file. The examiners should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiners must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. The examiners are advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

a. With regard to the Veteran's claim of service connection for GERD, the examiner must opined whether his current diagnosis of GERD is related to service, including complaints of indigestion and stomach pain during and after service. 

b. With regard to his acquired psychiatric disorder, the examiner must provide all relevant psychiatric diagnoses.  

For each diagnosis, the examiner must provide an opinion as to whether it is related to any incident of service, including any symptoms of nervousness or sleep trouble during service.

If the Veteran is diagnosed with PTSD, the examiner must specifically identify the stressor(s) upon which such diagnosis is based.  

c. Regarding his hepatitis C and liver disease, the examiner must provide an opinion as to whether his hepatitis C is related to his service, including his duties as an x-ray technician or his other risk factors.  The examiner must discuss the submitted medical literature, as well as provide any additional potential causes of hepatitis C.

d. With regard to the Veteran's claim of service connection for hypertension, if the Veteran is found to have a psychiatric disorder due to service, the examiner must opine whether his hypertension is related to service or to anxiety or excessive worry as a result of service.

e. With regard to his chronic kidney disease, the examiner must provide all relevant diagnoses and opine as to whether any diagnosis is related to service or secondary to his any diagnosed hypertension. 

3. The AOJ must ensure that the examiners' reports comply with this remand and answer the questions presented in the request. The AOJ must also ensure that the examiners document consideration of the electronic claims file, including any records contained in Virtual VA and VBMS. If any report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4. After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal, including service connection for kidney disease and entitlement to TDIU. If the AOJ does not fully grant the benefits, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


